PEARSON, TILLMAN, Judge
(dissenting) .
I have reached a decision contrary to that reached by the majority because of the importance I would give to the fact that appel-lee takes eighty percent of the gratuities collected at its “Nineteenth Hole” and credits this money to a “Beverage Salaries Account.” The employees who work in the “Nineteenth Hole” are paid a “guaranteed weekly wage” from this account with the appellee either making up any deficiency or holding any overage for future deficiencies. It seems to me that this is a benefit to the appellee.
I would reverse for the entry of an amended decree holding that eighty percent of the gratuities collected at the “Nineteenth Hole” is subject to the sales tax.